UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4822



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


EDWARD C. LEGGETT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Jerome B. Friedman,
District Judge. (CR-03-138)


Submitted:   April 12, 2006                 Decided:   April 28, 2006


Before LUTTIG and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Frank W. Dunham, Jr., Federal Public Defender, Larry M. Dash,
Meghan S. Skelton, Assistant Federal Public Defenders, Frances H.
Pratt, Research & Writing Attorney, Norfolk, Virginia, for
Appellant. Paul J. McNulty, United States Attorney, Michael J.
Elston, Lisa R. McKeel, Assistant United States Attorneys, Newport
News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Edward C. Leggett appeals his 165-month sentence imposed

following remand for resentencing consistent with United States v.

Booker, 125 S. Ct. 738 (2005).            Leggett contends that the district

court erred by applying the two-level firearm enhancement under

U.S. Sentencing Guidelines Manual (“USSG”) § 2D1.1 to his sentence

because it was clearly improbable that the firearm was connected to

the drug offense.      We affirm.

           Under the guidelines, a defendant’s offense level must be

increased by two under USSG § 2D1.1(b)(1) if a dangerous weapon was

possessed during the offense.             This “adjustment should be applied

if the weapon was present, unless it is clearly improbable that the

weapon   was   connected     with    the    offense.”       USSG    §   2D1.1(b)(1)

comment.   (n.3).        The    district      court’s      enhancement    under    §

2D1.1(b)(1)    is    reviewed      for    clear   error.      United     States    v.

McAllister, 272 F.3d 228, 234 (4th Cir. 2001).

           The Government need not establish a perfect connection

between the possession of the firearm and the commission of the

drug   offense      before   the    enhancement      may    be     applied.       See

McAllister, 272 F.3d at 234.             Evidence of firearms in proximity to

illegal drugs can support a conclusion that the firearms were

possessed during the commission of the drug offense. Moreover, the

weapon need only be possessed in connection with drug activity that

was part of the same course of conduct or common scheme of the


                                         - 2 -
offense of conviction.       Id. at 233-34.    On review of the record we

cannot   say   that   the   district   court   committed   clear   error   in

applying the firearm enhancement to Leggett.

           We find that the district court fully considered the

factors set forth in 18 U.S.C. § 3553(a) in imposing Leggett’s

sentence. Because the district court imposed a sentence within the

properly calculated guidelines range and within the statutory

maximum, we find the sentence was reasonable. See United States v.

Green, 436 F.3d 449 (4th Cir. 2006).

           Accordingly, we affirm Leggett’s sentence.          We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                   AFFIRMED




                                   - 3 -